        Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 1 of 30
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Edward P. Sangster (SBN 121041)
     ed.sangster@klgates.com
 2   K&L GATES LLP
 3   Four Embarcadero Center, Suite 1200
     San Francisco, California 94111
 4   Tel: (415) 882-8200
     Fax: (415) 882-8220
 5
     Patrick J. McElhinny, pro hac vice
 6   patrick.mcelhinny@klgates.com
     Mark G. Knedeisen, pro hac vice
 7   mark.knedeisen@klgates.com
 8   Christopher M. Verdini, pro hac vice
     christopher.verdini@klgates.com
 9   Anna Shabalov, pro hac vice
     anna.shabalov@klgates.com
10   K&L Gates LLP
     K&L Gates Center
11   210 Sixth Avenue
12   Pittsburgh, Pennsylvania 15222
     (412) 355-6500
13
     Theodore J. Angelis, pro hac vice
14   theo.angelis@klgates.com
     K&L Gates LLP
15
     925 Fourth Avenue, Suite 2900
16   Seattle, WA 98104
     (206) 623-7580
17
     Counsel for Plaintiff
18   Carnegie Mellon University
19
                               UNITED STATES DISTRICT COURT
20                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
21
     CARNEGIE MELLON UNIVERSITY,             Case No.: 3:18-cv-04571-JD
22
                          Plaintiff,         PLAINTIFF’S MEMORANDUM OF LAW
23                                           IN OPPOSITION TO LSI’S MOTION
        v.                                   FOR PARTIAL SUMMARY JUDGMENT
24
                                             OF NONINFRINGEMENT BASED ON
25   LSI CORPORATION and AVAGO               IMPLIED LICENSE (“HAVE-MADE”
     TECHNOLOGIES U.S. INC.,                 RIGHTS)
26
                          LSI.               Date: December 19, 2019
27                                           Time: 10:00 a.m.
28                                           Courtroom: 11 - 19th Floor
                                             Hon. James Donato
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 2 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                       TABLE OF CONTENTS
 2                                                                                                                                                 Page
 3   I.      Introduction .............................................................................................................................1

 4   II.     Factual Background ................................................................................................................3

 5           A.         Seagate’s and HGST’s Have Made Rights .................................................................3

 6           B.         LSI’s Development of Accused Products for Seagate and HGST ..............................4

 7           C.         The Infringing Circuits and Simulators ......................................................................5

 8           D.         Development of the Infringing Sequence Detectors ...................................................6

 9   III.    Legal Standard For Summary Judgment...............................................................................10

10   IV.     Argument ..............................................................................................................................10

11           A.         Because LSI’s Agreements with Seagate and HGST Do Not Affirmatively
                        State that Those Customers Are Extending Their Have Made Rights to LSI,
12                      Those Agreements Disavow LSI’s Claimed Implied License. .................................11

13                      1.         The Seagate Agreements Do Not Extend An Implied License to LSI. ........13

14                                 a.          The 2001 MADA ......................................................................... 13

15                                             i.                                             .......................................... 13
                                               ii.   Other Categories .............................................................. 14
16
                                   b.          The 2007 MDA ............................................................................ 16
17
                        2.         The HGST Agreement Does Not Extend Have Made Rights to LSI. ..........17
18
             B.         LSI Cannot Establish That Seagate or HGST Affirmatively Exercised Their
19                      Have Made Rights In A Manner That Allows For Implication Of A License
                        Outside The Confines Of The Agreements. ..............................................................18
20
             C.         Other Disputes of Material Fact Doom LSI’s Motion. .............................................20
21
                        1.         The Classification of Infringing Sequence Detectors Under the
22                                 Agreements ...................................................................................................20

23                      2.         Timeline of Development of the Infringing Sequence Detectors .................21

24                      3.         The Extent of Customization ........................................................................23

25   V.      Conclusion ............................................................................................................................25

26

27

28

                                                                             ii
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                                              CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 3 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                     TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3   Cases
 4
     Addisu v. Fred Meyer, Inc.,
 5      198 F.3d 1130 (9th Cir. 2000) .......................................................................................................10

 6   Allen v. El Paso Pipeline GP Co., L.L.C.,
         113 A.3d 167 (Del. Ch. 2014), aff’d, 2015 WL 803053 (Del. Feb. 26, 2015) ..............................12
 7
     Anderson v. Liberty Lobby, Inc.,
 8      477 U.S. 242 (1986) .......................................................................................................................10
 9   Asetek Holdings, Inc. v. CoolIT Sys., Inc.,
10      C-12-4498 EMC, 2013 WL 5640905 (N.D. Cal. Oct. 11, 2013).............................................10, 22

11   Asetek Holdings, Inc. v. CoolIT Sys., Inc.,
        No. 3:12-cv-04498-EMC, 2014 WL 2735046 (N.D. Cal. June 16, 2014)...............................23, 24
12
     Atlas Corp. v. U.S.,
13       895 F.2d 745 (Fed. Cir. 1990)........................................................................................................13
14   Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v. Cal.,
        618 F.3d 1066 (9th Cir. 2010) .......................................................................................................11
15

16   Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.
        890 F.Supp.2d 602 (W. D. Pa. 2012) .........................................................................................2, 18
17
     Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.
18      906 F. Supp. 2d 399, 403 (W.D. Pa. 2012) ....................................................................................18
19   Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.
        986 F. Supp. 2d 574, 588 (W.D. Pa. 2013) ..........................................................................3, 18, 22
20

21   Celotex Corp. v. Catrett,
        477 U.S. 317 (1986) .......................................................................................................................10
22
     Convolve, Inc. v. Compaq Computer Corp.,
23      527 Fed. Appx. 910 (Fed. Cir. 2013) .......................................................................................12, 13

24   Crossroads Sys., Inc. v. Dot Hill Sys. Corp.,
        48 F. Supp. 3d 984 (W.D. Tex. 2014)............................................................................................11
25
     Dow Chem. Canada Inc. v. HRD Corp.,
26
       656 F. Supp. 2d 427 (D. Del. 2009), aff’d, 587 Fed. Appx. 741 (3d Cir. 2014)............................12
27
     Faigin v. Signature Grp. Holdings, Inc.,
28      150 Cal. Rptr. 3d 123 (Cal. Ct. App. 2012) ...................................................................................12

                                                                           iii
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                                           CASE NO. 3:18-cv-04571-JD
             Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 4 of 30
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   Fortis Advisors LLC v. Dialog Semiconductor PLC,
        CV 9522-CB, 2015 WL 401371 (Del. Ch. Jan. 30, 2015).............................................................12
 2
     Freescale Semiconductor, Inc. v. ChipMOS Techs.,
 3
        5:09-CV-03689-EJD, 2013 WL 308919 (N.D. Cal. Jan. 25, 2013) ..............................................10
 4
     Fuller v. Idaho Dep’t of Corr.,
 5      865 F.3d 1154 (9th Cir. 2017) .......................................................................................................10

 6   Hill v. State Farm Mut. Auto. Ins. Co.,
         83 Cal.Rptr.3d 651 (Cal. Ct. App. 2008) .......................................................................................12
 7
     Intel Corp. v. Broadcom Corp.,
 8       173 F. Supp. 2d 201 (D. Del. 2001) ....................................................................................... passim
 9
     LaserDynamics, Inc. v. Quanta Computer, Inc.,
10      694 F.3d 51 (Fed. Cir. 2012)..........................................................................................................19

11   M/A-COM Tech. Sols. Holdings, Inc. v. Laird Techs., Inc.,
        CV 14-181-LPS, 2014 WL 2727198 (D. Del. June 13, 2014)............................................... passim
12
     Navarro v. Mukasey,
13      518 F.3d 729 (9th Cir. 2008) .........................................................................................................11
14   Norton v. K-Sea Transp. Partners L.P.,
15      67 A.3d 354 (Del. 2013) ................................................................................................................11

16   Overfelt v. Hagerty Ins. Agency, LLC,
        19-CV-04297-SI, 2019 WL 4645323 (N.D. Cal. Sept. 24, 2019) .................................................12
17
     Scion Breckenridge Managing Member, LLC v. ASB Allegiance Real Estate Fund,
18       68 A.3d 665 (Del. 2013) ................................................................................................................11
19   Skilstaf, Inc. v. CVS Caremark Corp.,
20       669 F.3d 1005 (9th Cir. 2012) .......................................................................................................11

21   Thorn EMI N. Am., Inc. v. Hyundai Elecs. Indus. Co., Ltd.,
        No. 94--332-RRM, 1996 WL 33415780 (D. Del. July 12, 1996)..................................................23
22
     World Energy Ventures, LLC v. Northwind Gulf Coast LLC,
23     CV N15C-03-241 WCC, 2015 WL 6772638 (Del. Super. Ct. Nov. 2, 2015) ...............................12
24   Other Authorities
25   Fed. R. Civ. P. 56(a) ............................................................................................................................10
26

27

28

                                                                             iv
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 5 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          Carnegie Mellon University (“CMU”) files this Opposition to LSI’s Motion for Partial

 2   Summary Judgment of Noninfringement Based on Implied License (“Have-Made” Rights)

 3   (“Motion”). Dkt. 145-4.

 4   I.     INTRODUCTION

 5          Conceding that no customer has ever expressly exercised “have made” rights authorizing LSI

 6   to use CMU’s patented methods, LSI asks this Court to determine as a matter of law that it has an

 7   implied license that exonerates its infringing uses. According to LSI, the Court would be justified in

 8   manufacturing this implied license simply because LSI “collaborates” with its customers Seagate

 9   Technology PLC (“Seagate”) and Hitachi Global Storage Technologies (“HGST”) to develop and

10   sell them the Accused Products, and those customers have a license to the CMU Patents that include

11   “have made” rights. In fact, the very agreements governing that collaboration

12

13                  and therefore preclude this Court from implying the existence of such rights.

14          LSI studiously avoids any mention of numerous key facts that doom its claim. For example,

15   LSI relies heavily on its contracts with Seagate and HGST, but ignores the specific and detailed

16   provisions of those contracts that

17                                                            (and as a result preclude implicit licensing

18   to LSI). LSI also never explicitly refers to the specific component of the Accused Products that

19   practices CMU’s patented methods, let alone asserts that Seagate or HGST required or even

20   requested that LSI include those methods in the products that they purchased. LSI’s failure to do so

21   is not surprising because (i)

22                                                                                 (ii) contrary to any

23   suggestion that its customers required them to implement CMU’s patented methods in their products,

24   LSI denies actually including the infringing methods in the Accused Products; and (iii)

25

26

27

28                                                               And LSI does not describe the timing of

                                                       1
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                            CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 6 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   its development of the embodiments of those methods in its products,

 2                                                                                                      Those

 3   facts are fatal to LSI’s Motion for at least three reasons.

 4          First, the very agreements that LSI relies upon

 5                                                       preclude LSI’s assertion that Seagate and HGST

 6   impliedly exercised have made rights.

 7

 8

 9

10

11                                              Hornbook law, however, prohibits courts from implying

12   additional license terms in the face of an agreement expressly addressing licensing. See 11 Williston

13   on Contracts § 31:5 (4th ed.) (“[T]he courts properly and steadfastly reiterate the well-established

14   principle that it is not the function of the judiciary to change the obligations of a contract which the

15   parties have seen fit to make. A court will not rewrite the contract of the parties.”).

16          Second, a number of courts have required a party claiming the protection of a licensee’s have

17   made rights to demonstrate the licensee affirmatively extended those rights. See, e.g., M/A-COM

18   Tech. Sols. Holdings, Inc. v. Laird Techs., Inc., CV 14-181-LPS, 2014 WL 2727198, at *3 (D. Del.

19   June 13, 2014); Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., 890 F.Supp.2d 602, 609 (W. D.

20   Pa. 2012); Intel Corp. v. Broadcom Corp., 173 F. Supp. 2d 201, 234 (D. Del. 2001). LSI, however,

21   points to no evidence of any such exercise by Seagate or HGST, and

22                             Any evidence of such an exercise, in any case, could not

23

24

25          Finally, to the extent the express terms of the agreements and the corresponding lack of an

26   affirmative exercise do not preclude LSI’s defense, numerous disputes of material fact are fatal to its

27   Motion. These include (i) the proper classification of LSI’s embodiments of CMU’s patented

28   methods under its agreements with its customers, because

                                                         2
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
           Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 7 of 30
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                 , (ii) the timeline of LSI’s development of those embodiments, because

 2   case law indicates that

 3                                     cannot be immunized, and (iii) the extent of customization,

 4   because LSI claims only that the Accused Products generally are customized, but CMU contends the

 5   proper unit of analysis is

 6   II.    FACTUAL BACKGROUND

 7          A.      Seagate’s and HGST’s Have Made Rights

 8          It is uncontested that, to the extent Seagate and HGST possessed have made rights to the

 9   patents at issue here, they did so as a result of Associates Agreements with CMU’s Data Storage

10   Systems Center (“DSSC”). The DSSC is an interdisciplinary center for research and development of

11   data storage solutions funded through, inter alia, corporate sponsorship. See Marvell, 986 F. Supp.

12   2d 574, 588 (W.D. Pa. 2013). Since the DSSC’s inception, companies could become “Associate

13   Members” by paying an annual fee and making other investments in CMU. Id. In exchange,

14   through Associates Agreements, those Associate Members received certain rights, including rights to

15   obtain a license that includes the right to “have made” any “inventions” “conceived or first reduced

16   to practice in the course of or under the Agreement by any personnel while engaged in the activities

17   of the Center.” See Dkt. 145-5 at § 2.b.

18          Drs. Jose Moura and Aleksandar Kavcic, “while engaged in the activities of the Center,”

19   conceived the inventions claimed in the Patents at least as early as February 1996 and diligently

20   reduced them to practice by spring 1998, when CMU filed the provisional application that ultimately

21   issued as U.S. Patent Nos. 6,201,839 and 6,438,180 (the “Patents”). See Exs. 1, 2, and 3. 1

22   Accordingly, Seagate received any have made rights it has to those inventions pursuant to its

23   Associates Agreement with CMU. 2 See Dkt. 145-5 at § 2.b. HGST, on the other hand, did not

24   obtain have made rights to the Patents as an Associate Member. Rather, LSI contends HGST

25   1
       Numbered exhibits herein refer to exhibits attached to the Declaration of Christopher M. Verdini,
26   filed concurrently herewith.
     2
       LSI incorrectly contends that Seagate also had a sublicensing right that “endured through
27   expiration of the patents.” Dkt. 145-4 at 3 n.3. In fact, on September 20, 1995, the DSSC Associate
     Members eliminated, as of that date, any sublicense rights under the Associate Agreements. See Ex.
28   4; Ex. 5 at 28:21-30:5. Accordingly, no Associate Member had sublicense rights to any inventions
     conceived after September 20, 1995, including the inventions claimed in the Patents.
                                                       3
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                           CASE NO. 3:18-cv-04571-JD
           Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 8 of 30
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   obtained have made rights                                          Dkt. 145-6 at §§ 3.1-3.3.

 2

 3

 4               Id. at §§ 1, 3.1, 3.3.

 5           B.       LSI’s Development of Accused Products for Seagate and HGST

 6           LSI and its predecessor Agere Systems Inc. (“Agere”) engaged in the development of

 7   products for both Seagate and HGST pursuant to several product development agreements

 8   (“Agreements”):

 9           •        The 2000 “Master Alliance Development Agreement” between Seagate, Agere,
                      and STMicroelectronics NV (“STM”), see Dkt. 145-26;
10
             •        The 2001 “Master Alliance Development Agreement” between Seagate, Agere,
11                    and STM (“2001 MADA”), see Dkts. 145-27, 145-28;
12           •        The 2004 Master Development Agreement between Seagate and Agere, see
                      Dkt. 145-29;
13
             •        The 2007 Master Development Agreement between Seagate and LSI (“2007
14                    MDA”), see Dkt. 145-30; and
15           •        The 2011 Base Agreement between HGST and LSI (“2011 BA”), see Dkt. 145-
                      41.
16
     See also Dkt. 145-4 at 7-9, 11.
17

18
     See id. at 8-9, 11; Dkt. 145-30 at § 8; Dkt. 145-41 at § 14.0.
19
             Ms. Heather Christianson, who submitted a declaration in support of LSI’s Motion, see Dkt.
20
     145-25, and who LSI designated as its Rule 30(b)(6) witness on have made rights, Ex. 6 at 11:24-
21
     13:19, testified that
22
                                             See id. at 82:20-83:11, 86:16-23. Notably, however,
23

24

25

26
                                                                           See, e.g., Dkt. 145-4 at 5
27
     (explaining customers used “black box” simulations “to assess performance during the development
28
     process”); id. at 9 (indicating customers sought to balance “requirements such as performance, cost,
                                                        4
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                           CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 9 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   and power”); id. at 11 (indicating HGST Requests for Information state “functional performance

 2   requirements”). LSI’s denial that it uses CMU’s patented methods also is at odds with any

 3   suggestion that its customers specifically demanded that LSI implement those methods in its

 4   products. Furthermore, by claiming an “implied” license, LSI effectively concedes that none of the

 5   documents it relies upon expressly authorize or require LSI to practice the Patents.

 6           As expected in joint development agreements, the parties also

 7

 8                                               Despite repeatedly citing the Agreements as evidence of

 9   collaboration, see Dkt. 145-4 at 1, 7-9, 11, 12, 15-16, 20-21, 22, LSI conspicuously fails to refer to

10   the explicit provisions in the Agreements

11                         Those provisions, which preclude LSI’s implied license defense, are discussed

12   in detail infra at Section IV.A.

13           C.     The Infringing Circuits and Simulators

14           The Patents are directed to a method used in a read channel circuit to improve the accuracy

15   of detecting data written to a storage medium, such as a magnetic disk in an HDD, by accounting for

16   the signal-dependent and correlated aspects of noise that distort the readback signal from the written

17   data being read. Because it cannot point to any collaboration with Seagate or HGST directed to the

18   Patents or the methods claimed therein, LSI refers in its Motion almost exclusively to “Accused

19   Products,” i.e., LSI’s read channels or systems-on-a-chip (“SOCs”), and only vaguely and in passing

20   refers to the “accused read channel functionality,” Dkt. 145-4 at 4, without ever identifying that

21   functionality. But, as LSI concedes (and undoubtedly will argue for damages purposes), those

22   products are “complex semiconductor devices,” and their accused SoCs “perform[] multiple

23   functions both upstream and downstream of the read channel functionality.” Dkt. 145-4 at 4.

24           In fact, CMU has accused specifically the pattern-dependent sequence detector in LSI’s

25   Accused Products of infringing the Patents. LSI’s sequence detector is the circuit in its read channel

26   that

27                                            LSI typically refers to its sequence detector as

28

                                                        5
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                             CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 10 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                                                       See, e.g., Ex. 7; Ex. 8 at

 2   31:19-25. It also refers to

 3

 4                                  See, e.g., Ex. 9 at 11                              Ex. 10 at 27 (              ”).

 5   Additionally, CMU has accused certain simulators⁠—computer-implemented detectors that execute

 6   simulation code files to mimic the operation of detectors in the Accused Products⁠— that

 7                                                            and that LSI essentially concedes are a necessary part

 8   of making a sale (together with accused read channel circuits, the “Infringing Sequence Detectors”) .

 9   See Ex. 8 at 25:18-26:10, 37:12-22, 113:7-23; Dkt. 145-4 at 5.

10           D.        Development of the Infringing Sequence Detectors

11           Based upon documents produced by LSI, Agere began the development of the first pattern-

12   dependent sequence detector that CMU contends infringed the Patents

13

14                                    See, e.g., Ex. 11

15                                             ; Ex. 9 at 11

16                                                                                                            Ex.

17   12 at line 3.

18                                              See Ex. 11; Ex. 13 at 2

19                             ; Ex. 14 at 15, 30

20

21

22                                       see Ex. 15 at 7-8,

23

24                                                See, e.g., Ex. 12 at line 3

25                   Ex. 16 at 17

26                                                                                          Ex. 17 at 3

27

28

                                                                6
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                    CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 11 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1             From Agere’s first development of the Infringing Sequence Detectors through the end of the

 2   damages period, LSI’s documents consistently refer to the Infringing Sequence Detectors as

 3                                                             See, e.g.:

 4             •      Ex. 18 at 1
 5                                                                                       ;
 6             •      Ex. 20 at 1
 7             •      Ex. 21 at 3
 8

 9
               •      Ex. 22 at 1-2
10

11

12

13             •      Ex. 7 at 2
14
                                                                                             and
15
               •      Ex. 23 at 6
16

17

18

19

20

21

22

23

24

25

26

27

28
     3
         See Ex. 19 at 6.
                                                        7
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                           CASE NO. 3:18-cv-04571-JD
         Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 12 of 30
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   (emphases added).

14          Both Seagate’s and HGST’s documents likewise reflect that

15                                                   . See, e.g.:
            •      Ex. 24 at 4-6
16

17
            •      Ex. 25 at 2-3
18

19          •      Ex. 26 at 2 and Ex. 27 at 2
20

21

22          •      Ex. 27 at 3-4
23

24

25          •      Ex. 28 at 3 and Ex. 29 at 3
                                  and
26
            •      Ex. 30 at 2
27
     (emphases added); see also Dkt. 145-4 at 11 (describing
28

                                                     8
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                  CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 13 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                                  Dkt. 145-40 (cited

 2

 3

 4

 5          LSI’s and its customers’ documents are entirely consistent with the testimony of LSI’s

 6   witnesses to date, who have stated that

 7                         See, e.g., Ex. 6 at 20:10-12                                                  id. at

 8   183:23-184:13

 9                                            Ex. 31 at 17:14-19

10

11

12                 ); Ex. 8 at 40:5-17 (explaining that

13   Ex. 32 at 310:1-313:14 (testifying about                      ); Ex. 33 at 26:10

14   Indeed, LSI

15

16                                                                                            See Ex. 8 at 21:15-

17   22:8, 40:5-41:3; Ex. 33 at 224:10-225:10.

18          Tellingly, as of at least 2003,

19              Seagate did not view them as its own. In April 2003, CMU asked Dr. Mark Kryder, then

20   a Seagate Vice President and Director of Research and former head of the DSSC, about Seagate’s

21   knowledge of any use in the hard disk drive industry of the methods claimed in the Patents. Ex. 34

22   at 2. Dr. Kryder denied that Seagate had any knowledge of such use but explained that “channel

23   vendors [e.g., Agere] may well be working in the area.” Id. at 1. At that time,

24                                                        See Ex. 35 at 10. Dr. Kryder then suggested that

25   CMU “send the patent to relevant people in each of the channel vendors making them aware of the

26   patent and indicating that, if they are building channel chips that incorporate algorithms for signal

27   dependent noise, they may be violating that patent, and if they are not, they may want to consider

28   designing a chip based upon that patent.” Ex. 34 at 1. He posited that “[i]n either case, they [the

                                                           9
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                   CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 14 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   channel vendors] may be interested in obtaining a license to that patent.” Id. If Seagate had

 2   purported to own Agere’s Infringing Sequence Detectors or to have licensed Agere under Seagate’s

 3   have made rights to the Patents, it would have been reasonable for Dr. Kryder to inform CMU of that

 4   position. Dr. Kryder did no such thing.

 5   III.     LEGAL STANDARD FOR SUMMARY JUDGMENT

 6            A court shall grant summary judgment only “if the movant shows that there is no genuine

 7   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 8   Civ. P. 56(a). A dispute is “genuine” “if the evidence is such that a reasonable jury could return a

 9   verdict” for either party, and a fact is “material” if that fact could “affect the outcome of the suit

10   under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

11            The moving party bears the initial burden of demonstrating the absence of a genuine issue of

12   material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Reasonable doubts as to the

13   existence of material factual issue are resolved against the moving parties and inferences are drawn

14   in the light most favorable to the non-moving party.” Addisu v. Fred Meyer, Inc., 198 F.3d 1130,

15   1134 (9th Cir. 2000) (citation omitted). “[W]here evidence is genuinely disputed on a particular

16   issue—such as by conflicting testimony—that issue is inappropriate for resolution on summary

17   judgment.” Fuller v. Idaho Dep’t of Corr., 865 F.3d 1154, 1161 (9th Cir. 2017) (citation omitted).

18   IV.      ARGUMENT

19            LSI bears the burden of proving its implied license defense based on have made rights. See

20   Freescale Semiconductor, Inc. v. ChipMOS Techs., 5:09-CV-03689-EJD, 2013 WL 308919, at *3

21   (N.D. Cal. Jan. 25, 2013) (Davila, J.) (“Like with all patent-based affirmative defenses, the burden of

22   proving … [a] license rests on the party that raises the defense.”); see also Asetek Holdings, Inc. v.

23   CoolIT Sys., Inc., C-12-4498 EMC, 2013 WL 5640905, at *1 (N.D. Cal. Oct. 11, 2013) (explaining

24   that defendant had “the burden of proof” as to its “argument” that it had “an implied license to

25   practice the patents based on a license … given by [plaintiff] to a third party”); Intel, 173 F. Supp. 2d

26   at 207 (“[A]s the party asserting certain affirmative license defenses, Broadcom would bear the

27   burden of proving each of these defenses.”). LSI cannot satisfy its burden.

28

                                                         10
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                               CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 15 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1          A.      Because LSI’s Agreements with Seagate and HGST Do Not Affirmatively State
                    that Those Customers Are Extending Their Have Made Rights to LSI, Those
 2                  Agreements Disavow LSI’s Claimed Implied License.

 3          LSI asserts that it developed chips for Seagate and HGST pursuant to the Agreements and

 4   emphasizes the collaborative nature of the joint development effort, but does not actually analyze the

 5   Agreements. See, e.g., Dkt. 145-4 at 1, 7-13. Those “overarching” Agreements, see Ex. 6 at 82:20-

 6   83:11, 86:16-23,
                                                 4
 7                                                   Indeed, by arguing it has an “implied” license, LSI

 8   concedes that there are no express grants of have made rights in those Agreements. And LSI ignores

 9

10

11

12

13                                                                           See Ex. 31 at 84:1-7; Ex. 6 at

14   82:12-24; Ex. 32 at 242:25-244:23; Ex. 35 at 12.

15

16
     4
       The plain meaning of the Agreements controls, under both Delaware law —
17                                                                           — and California law —
                                                                  See Scion Breckenridge Managing
18   Member, LLC v. ASB Allegiance Real Estate Fund, 68 A.3d 665, 683 (Del. 2013) (“We interpret
     clear and unambiguous contract terms according to their plain meaning.”); Navarro v. Mukasey, 518
19   F.3d 729, 734 (9th Cir. 2008) (“Because the interpretation of this settlement agreement is governed
     by California contract law, … we first determine whether the contract language is clear or
20   ambiguous … If the contract language is clear, we give effect to its plain meaning.” (internal
     citations omitted)). Under Delaware law, extrinsic evidence as to a contract’s meaning may not be
21   considered unless there is an ambiguity in the contract language. See Norton v. K-Sea Transp.
     Partners L.P., 67 A.3d 354, 360 (Del. 2013). No such ambiguity exists here, making any attempt by
22   LSI to introduce extrinsic evidence as to the meaning of                            in reply
     inappropriate. See, e.g., Crossroads Sys., Inc. v. Dot Hill Sys. Corp., 48 F. Supp. 3d 984, 991 (W.D.
23   Tex. 2014) (“Dot Hill provides an affidavit from HP’s Vice President and Associate General
     Counsel who was involved in negotiating the HP License. … [T]he HP License is unambiguous,
24   making resort to extrinsic evidence inappropriate. The contract speaks for itself … There is no
     language specifically referencing [certain matters] regardless of whatever HP’s corporate
25   representative now claims HP’s intentions were.”). Under California law, a court may consider
     extrinsic evidence to determine whether there is a latent ambiguity in a contract. See Skilstaf, Inc. v.
26   CVS Caremark Corp., 669 F.3d 1005, 1015 (9th Cir. 2012). But even if LSI could introduce such
     evidence regarding                         , at most it would simply preclude summary judgment for
27   LSI. See Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v. Cal., 618 F.3d 1066, 1079
     (9th Cir. 2010) (“[A]mbiguity in a contract raises a question of intent, which is a question of fact
28   precluding summary judgment.” (quoting Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co., 701 F.2d
     95, 97 (9th Cir. 1983))).
                                                         11
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 16 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                                              See Ex. 6 at 138:20-140:10

 2

 3

 4          Without language addressing the treatment of customer have made rights,

 5                                              the Agreements precludes LSI’s implied license defense.

 6                                                                  that does not permit the implication of

 7   additional licenses from Seagate and HGST and that furthermore,

 8                                                                                    It is fundamental that

 9   an implied agreement cannot supersede express contract terms. See 11 Williston on Contracts §

10   31:5; Overfelt v. Hagerty Ins. Agency, LLC, 19-CV-04297-SI, 2019 WL 4645323, at *4 (N.D. Cal.

11   Sept. 24, 2019) (“There cannot be a valid, express contract and an implied contract, each embracing

12   the same subject matter, existing at the same time. … The reason for the rule is simply that where

13   the parties have freely, fairly and voluntarily bargained for certain benefits in exchange for

14   undertaking certain obligations, it would be inequitable to imply a different liability....”(quoting

15   Wal-Noon Corp. v. Hill, 119 Cal. Rptr. 646, 650-51 (Cal. Ct. App. 1975)) (internal citations

16   omitted)); Intel, 173 F. Supp. 2d at 213 (“[W]here an agreement contains a specific provision

17   expressly defining the scope of the patent license[,] implied licenses dealing with the same subject

18   matter are not generally recognized.”) (applying California law); Dow Chem. Canada Inc. v. HRD

19   Corp., 656 F. Supp. 2d 427, 446-47 (D. Del. 2009), aff’d, 587 Fed. Appx. 741 (3d Cir. 2014)

20   (explaining, in addressing implied duty of good faith and fair dealing, that where contracting parties

21   recognize and negotiate an issue but do not include a particular term, courts cannot appropriately

22   imply a such a term) (applying Delaware law); 5 see also Convolve, Inc. v. Compaq Computer Corp.,

23
     5
       See also, e.g., Faigin v. Signature Grp. Holdings, Inc., 150 Cal. Rptr. 3d 123, 134 (Cal. Ct. App.
24   2012) (“There cannot be a valid express contract and an implied contract, each embracing the same
     subject, but requiring different results.”); Hill v. State Farm Mut. Auto. Ins. Co., 83 Cal.Rptr.3d 651,
25   663 (Cal. Ct. App. 2008) (“Express covenants abrogate the operation of implied covenants so courts
     will not permit implied agreements to overrule or modify the express contract of the parties.”);
26   World Energy Ventures, LLC v. Northwind Gulf Coast LLC, CV N15C-03-241 WCC, 2015 WL
     6772638, at *11 (Del. Super. Ct. Nov. 2, 2015) (“Importantly, the implied covenant will not be
27   invoked to supersede the express terms of a contract.”); Allen v. El Paso Pipeline GP Co., L.L.C.,
     113 A.3d 167, 183 (Del. Ch. 2014), aff’d, 2015 WL 803053 (Del. Feb. 26, 2015) (implied covenant
28   “cannot be invoked where the contract itself expressly covers the subject at issue”); Fortis Advisors
     LLC v. Dialog Semiconductor PLC, CV 9522-CB, 2015 WL 401371, at *3 (Del. Ch. Jan. 30, 2015)
                                                        12
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 17 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   527 Fed. Appx. 910, 925 (Fed. Cir. 2013) (explaining “common sense leads to the … conclusion”

 2   that “[i]f the parties have contracted the limits of their [] relationship regarding a particular subject

 3   matter, one party should not be able to circumvent its contractual obligations or impose new ones

 4   over the other via some implied duty…”); Atlas Corp. v. U.S., 895 F.2d 745, 754 (Fed. Cir. 1990)

 5   (“The existence of an express contract precludes the existence of an implied contract dealing with

 6   the same subject, unless the implied contract is entirely unrelated to the express contract”).

 7                  1.         The Seagate Agreements Do Not Extend An Implied License to LSI.

 8                             a.        The 2001 MADA
            The 2001 MADA
 9
                                                         . 6 See Dkt. 145-27 at § 7.
10

11

12
                         Id.
13
                                    i.
14
            The 2001 MADA defines
15

16
     Id. at § 7.3 (emphasis added).
17

18
                 Id. (emphasis added).
19
                                                                     Id. (emphasis added).
20
            LSI contends Seagate possessed have made rights to the Patents because Seagate was an
21
     Associate Member of the DSSC in 1996-1998 when the inventions claimed in the Patents were
22
     conceived and reduced to practice. Dkt. 145-4 at 2. Accordingly,
23

24

25

26

27   (“Where the contract speaks directly regarding the issue in dispute, ‘existing contract terms
     control…’” (quoting Dunlap v. State Farm Fire and Cas. Co., 878 A.2d 434, 441 (Del. 2005))).
28   6
       The 2000 MADA contained
               . See Dkt. 145-26 at § 11.
                                                         13
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                 CASE NO. 3:18-cv-04571-JD
         Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 18 of 30
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                                                                     Dkt.

 2   145-27 at § 7.3.

 3

 4           See supra at Section IV.A.

 5
                                  ii.      Other Categories
 6
            In addition to the fact that
 7
                                                                                in the 2001 MADA provide
 8
     a viable avenue for the Court to imply that Seagate granted Agere a license to “have made” the
 9
     Infringing Sequence Detectors.
10
            First,
11

12

13
                                                Dkt. 145-27 at § 7.8 (emphasis added).
14

15
                                                                                   Id. at § 7.6.
16

17

18
                                                           Id.
19

20

21
                                                                                                See Ex. 11 at
22
     0483543-56; Ex. 8 at 40:5-41:3; see also supra at Section II.D.
23
     7
24

25

26                                                                                                      Dkt.
     145-27 at § 7.8.
27   8


28
                                                                 Id. at §§ 2.7, 7.6.
                                                      14
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                 CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 19 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1           Second,

 2

 3

 4                                                                      Id. at § 7.7.

 5

 6

 7

 8                                                                         Id.

 9

10

11                                         See supra at Section II.D.

12           Finally,

13

14

15          Id. at §§ 7.1, 7.4, 7.8.

16                                                                                         Id. at § 7.1.

17

18

19                   Id. at §§ 7.4, 7.8.

20

21

22

23   9

24

25

26   Id. at § 7.7.
     10
                                                                         Id. at § 7.1. LSI proffers no
27   evidence showing that Seagate’s specifications described CMU’s patented methods, and
                                                   See Ex. 6 at 189:2-23
28
                                                                                 .
                                                         15
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                  CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 20 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2

 3   Id. at § 10.1 (emphasis added). 11

 4

 5                                                                                See, e.g., Ex. 12 at line 3

 6                                                     Ex. 32 at 242:25-243:23

 7

 8                                                        Indeed,

 9

10

11             See, e.g., Ex. 43

12

13
                              b.    The 2007 MDA
14
               Like the 2001 MADA, the 2007 MDA
15

16

17

18
                                                                                               . 12 Dkt. 145-
19
     30 at § 4; Ex. 44 at § 6 (amending 2007 MDA § 4.3). 13
20

21
     11
          Additionally,
22

23
                                                                                        See Ex. 40 at § 2(d);
24   Ex. 41 at § 2(d); Ex. 42 at §1.7.
     12
25      Under the 2007 MDA,

26
                                                                                                    Dkt. 145-
27   30 at § 2.1.
     13
        The 2007 MDA
28                                                                                                      See
     Dkt. 145-30 at § 4.3; Ex. 44 at § 6. It does not impact the analysis here.
                                                       16
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 21 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1              The 2007 MDA,

 2

 3

 4

 5

 6

 7   Ex. 44 at § 2 (amending 2007 MDA § 4.4) (emphasis added). 14

 8

 9              Seagate did not make, conceive, develop, create, or own the inventions claimed in the

10   Patents. Furthermore, LSI itself argues that Seagate has a license to the Patents because of its DSSC

11   Associates Agreement, not because of the 2007 MDA (executed over decade later). See Dkt. 145-4

12   at 2 (“[A]s [a] DSSC associate[] during the time period when the purported inventions were made,

13   … Seagate … obtained have-made rights to the asserted patents.”). Accordingly, the 2007 MDA’s

14                                                               Cf. M/A-COM, 2014 WL 2727198, at *3

15   (explaining that agreement term granting rights “only to intellectual property conceived of, acquired

16   or developed during the course of performing work under a purchase order” “would not apply to the

17   technology claimed by the [asserted] Patent, which was granted well before [the agreement]”

18   (emphasis in original)). Again, by arguing its license from Seagate is “implied,” LSI also concedes

19   that                                     not extend to Seagate’s have made rights to the Patents. And

20   finally,

21

22

23                     2.     The HGST Agreement Does Not Extend Have Made Rights to LSI.

24              Finally, the 2011 BA

25

26

27                                                                                                      See
     Dkt. 145-29.
28   14



                                                         17
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                             CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 22 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2                                               Dkt. 145-41 at § 9.

 3                                                Id. (emphasis added).

 4                                                                                 See supra at Section

 5   IV.A.

 6           Ultimately, the fact that the plain language of the Agreements does not extend have made

 7   rights to LSI is consistent with the intent of the parties to those Agreements. First, LSI denies

 8   infringement, giving it no reason to have sought an extension of have made rights. Second,

 9

10                                                Those rights are designed at least in part to protect the

11   customers from liability for inducing a supplier’s infringement,

12                                                                                      At best, as an

13   analysis of the relevant provisions demonstrates, LSI’s argument now is that the customers

14   accidentally conveyed their have made rights,

15           B.     LSI Cannot Establish That Seagate or HGST Affirmatively Exercised Their
                    Have Made Rights In A Manner That Allows For Implication Of A License
16                  Outside The Confines Of The Agreements.
17           LSI’s Motion separately fails because LSI has not identified any affirmative exercise of have

18   made rights by Seagate or HGST that could possibly justify implying the existence of a license.

19           Several district courts have held that third parties claiming the protection of a licensee’s have

20   made rights must demonstrate that the licensee affirmatively exercised those rights. See, e.g., M/A-

21   COM, 2014 WL 2727198, at *3 (“[T]he Court further concludes that MACOM is likely to overcome

22   Laird’s license defense because … even if Ford were permitted to extend its rights to Laird, there is

23   no evidence that Ford has done so.”) ; Marvell, 890 F.Supp.2d at 609 (finding no evidence of “any

24   specific agreement between Marvell and Seagate prior to Marvell’s design win” that would indicate

25   Seagate “conferred” have made rights on Marvell); Marvell, 906 F. Supp. 2d 399, 403 (W.D. Pa.

26   2012) (indicating exercise could be “an instruct[ion] … to practice the alleged infringing methods or

27   to design [products] in accordance with the patents [to which the licensee has have made rights].”);

28   Marvell, 986 F. Supp. 2d at 651 n.111 (“Marvell … did not proffer any contract, communication,

                                                        18
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 23 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   testimony or document showing Seagate exercised any DSSC rights in conjunction with its dealings

 2   with Marvell.”); Intel, 173 F. Supp. 2d at 234 (denying summary judgment on implied licensing).

 3          Such a requirement effectuates the “very different” “legal effect” of “licensees exercising

 4   their ‘have made’ rights by commissioning a third party to make licensed products,” as compared to

 5   “licensees purchasing allegedly infringing products from a third party.” Intel, 173 F. Supp. 2d at

 6   234. “An unlicensed third party … only is afforded the protections of a license if those protections

 7   are conveyed by the licensee to the third party as an exercise of the licensed party’s ‘have made’

 8   rights. [An unlicensed third party] cannot lay claim to those protections if they were never conveyed

 9   to [it].” Id. at 233; id. at 234 (“Broadcom cannot unilaterally rely on the rights of the licensees who

10   purchase its products, when none of those licensees’ rights have been conferred onto Broadcom.”).

11   The requirement of some affirmative exercise makes practical sense. Without it, have made rights

12   could transfer without the knowledge of and contrary to the intent of either or both the licensed party

13   and the third-party supplier. This, in turn, would make the licensed party’s compliance with

14   potential obligations to the licensor (e.g., royalty payments, marking) a near impossibility.

15          LSI overreads Federal Circuit precedent in arguing that no affirmative exercise of have made

16   rights is required. Dkt. 145-4 at 17-19. Although LaserDynamics, Inc. v. Quanta Computer, Inc. did

17   not discuss the precise nature of the licensee’s request for product from the manufacturer in finding

18   an implied license, the court did not specifically consider or discuss, let alone reject, the requirement

19   of an affirmative exercise of have made rights. See 694 F.3d 51 (Fed. Cir. 2012).

20          Tellingly, LSI does not identify any documents that reflect an affirmative exercise of have

21   made rights by Seagate or HGST, whether in the form of an agreement, a communication as to have

22   made rights, an instruction to practice the Patents, or a directive to implement the methods claimed

23   in the Patents. Moreover,

24

25            See Ex. 6 at 186:25-189:23

26

27

28

                                                        19
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
         Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 24 of 30
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1

 2                                                                                               see also

 3   Ex. 31 at 175:4-9

 4

 5                                    ). That LSI never affirmatively sought an extension of its

 6   customers’ have made rights is particularly striking when LSI knew that it was infringing. CMU

 7   informed LSI’s predecessor, Agere, of the Patents in 2003, after Agere had developed its first

 8   Infringing Sequence Detector. See Ex. 36. An LSI Vice President admitted in 2009 that LSI

 9   “cannot run channels w/o Kavcic’s DDNP algorithms.” Ex. 37.

10

11                                                                        Ex. 38.

12          Even if LSI were to submit evidence of an affirmative exercise in its reply

13                 , such evidence would at a minimum create a genuine issue of material fact that

14   defeats LSI’s Motion. But before it could rely on such hypothetical evidence, LSI first would have

15   to overcome a legal hurdle. The Agreements

16                           See, e.g., Dkt. 145-27 at § 20

17

18

19

20

21   see also Dkt. 145-26 at § 23; Dkt. 145-29 at § 11.8; Dkt. 145-30 at § 11.8; Dkt. 145-41 at § 15.1,

22   §15.11.

23

24

25          C.      Other Disputes of Material Fact Doom LSI’s Motion.

26                  1.     The Classification of Infringing Sequence Detectors Under the
                           Agreements
27
            If the Court determines that LSI’s implied license defense depends upon whether the
28
     Infringing Sequence Detectors are
                                                      20
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 25 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                                  LSI’s Motion should be denied because

 2   it fails to make even a threshold showing of the proper classification. At best, LSI makes only a

 3   passing reference to

 4

 5                                                                                    Dkt. 145-4 at 8-9.

 6

 7

 8                                                                                               See supra at

 9   Section II.D. Under the 2001 MADA,

10

11

12                                                                                                   See

13   supra at Section VI.A.1.a.ii.                                                  Id. Likewise, under the

14   2007 MDA,

15                                                                            Id.

16                                                  Id.

17                                                                                           precludes LSI

18   from asserting that the have made rights of LSI customers extend to the Infringing Sequence

19   Detectors. See M/A-COM Tech., 2014 WL 2727198, at *3 (“Laird [the party claiming a have made

20   defense] is seeking to supply Ford [plaintiff’s licensee] with a product Laird contends is the result of

21   Laird’s design efforts, not a product designed and owned by the ‘licensee,’ that is, Ford. In sum, the

22   Terms do not appear to give Laird the rights it claims protect it from liability for infringement.”).

23   Any attempt by LSI to dispute that

24   under the Agreements would give rise to a dispute of material fact requiring denial of the Motion.

25                  2.      Timeline of Development of the Infringing Sequence Detectors

26          Even if the Agreements did not preclude LSI’s implied license defense in its entirety — and

27   they do — LSI’s implied license defense cannot immunize its infringement during

28

                                                          21
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                               CASE NO. 3:18-cv-04571-JD
            Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 26 of 30
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                  A company’s infringement to develop a product prior to a request from a licensee for that

 2   product cannot be subsequently immunized by a licensee’s have made rights. See Intel, 173 F. Supp.

 3   2d at 234 (reasoning that a “third party’s acts are noninfringing” where “there is a flow of rights that

 4   authorizes the unlicensed party’s otherwise infringing acts (i.e. making, selling, or using the patented

 5   invention)” that takes place “before the third party engages in any of those otherwise infringing

 6   acts” (emphasis added)); Asetek, 2013 WL 5640905 at *6 n. 3 (“That does not mean … that a third

 7   party’s production and sales that occurred prior to the conferral of ‘have made’ rights are somehow

 8   immunized.”); Marvell, 986 F. Supp. 2d at 651 n.112 (“[H]ad Seagate exercised its ‘have made’

 9   rights before Marvell undertook the sales cycle, [Marvell] would not be liable for infringement. … If

10   Marvell, however, did not secure such a grant of rights it would have infringed the patents in order to

11   make a non-infringing sale.”). Moreover, in a reasonable royalty calculation, subsequent non-

12   infringing sales to licensees can be used to value the prior, non-immunized acts of infringement that

13   generated those sales. See Marvell, 986 F. Supp. 2d at 651 n.112 (“[T]he [non-infringing] sales to

14   Seagate could still demonstrate the value to Marvell of infringing CMU’s patents.”).

15            LSI makes no mention of how and when it developed the Infringing Sequence Detectors that

16   it implemented in each generation of its chips. Instead, it argues generally that infringing “pre-sale

17   activities for which CMU claims damages … occurred only after [LSI] entered into development

18   agreements and other contracts with the licensees to work closely with them to jointly develop and

19   supply their custom products.” Dkt. 145-4 at 22-23. CMU does not dispute that one or more of the

20   Agreements was in effect for the duration of the damages period. But that is beside the point. As

21   LSI itself acknowledges,
                                                                                                    15
22                                                                                                       Dkt.

23
     15
          Indeed, the Agreements
24                                                                    The 2001 MADA, for instance,
25
                                              Dkt. 145-27 at § 1.
26                                                                                                        See
     id. at § 7.3
27

28
                                            See, e.g., Ex. 11 at 0483543-56.
                                                          22
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 27 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   145-4 at 10-12.

 2                                                                          , including the Infringing

 3   Sequence Detectors, which it conceded it built on from generation to generation. See, e.g., Ex. 18

 4

 5                                           Ex. 22

 6

 7   Ex. 48                                                          Dkt. 145-4 at 7. Indeed,

 8

 9                                           admits SoCs developed during the damages period “built upon

10   prior generations.” See supra at Section II.D; Dkt. 145-4 at 7.

11            Accordingly, have made rights do not immunize the uses

12

13   and the resulting sales are properly included in CMU’s damages base. To the extent LSI contests

14   that it developed Infringing Sequence Detectors

15         , the parties have a genuine dispute of material fact that demands denial of LSI’s request for

16   summary judgment.

17                   3.     The Extent of Customization

18            Several courts have reasoned that have made rights extend only to customized — and not

19   “off-the-shelf” — infringing technology. See Intel, 173 F. Supp. 2d at 233 (holding that when a

20   third party “makes an allegedly infringing product, that act itself constitutes an act of potential

21   infringement” and “[s]ubsequent sales of such off-the-shelf products to licensees do not convert that

22   act of infringement into noninfringement”); M/A-COM, 2014 WL 2727198, at *3 (applying “off-the-

23   shelf” and “custom” distinction); Thorn EMI N. Am., Inc. v. Hyundai Elecs. Indus. Co., Ltd., No. 94-

24   -332-RRM, 1996 WL 33415780, at *6 (D. Del. July 12, 1996) (explaining that where infringing acts

25   take place domestically, a patentee “would have recourse directly against a manufacturer who

26   produced [infringing] ‘off the shelf’ products it sold to a licensee”). Indeed, the Asetek decision

27   upon which LSI relies ultimately applied the customized versus off-the-shelf distinction to rule on

28   summary judgment. Asetek Holdings, Inc. v. CoolIT Sys., Inc., No. 3:12-cv-04498-EMC, 2014 WL

                                                        23
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                              CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 28 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   2735046 at *4 (N.D. Cal. June 16, 2014).

 2          LSI argues that it satisfies any legal requirement of customization simply because it sold

 3   “customized” Accused Products to Seagate and HGST. See, e.g., Dkt. 145-4 at 20-21. LSI never,

 4   however, squarely addresses the extent of that customization, nor does it identify which components

 5   of the Accused Products are customer-specific. As a result, LSI never actually claims that the

 6   embodiments of CMU’s patented methods in the Infringing Sequence Detectors are customized.

 7   This is not surprising.

 8                                                                 See, e.g., Ex. 43

 9

10

11                                                 ; Ex. 23 at 6

12

13                                                           Ex. 10 at 27-29

14

15

16          This Court’s analysis in Asetek confirms that LSI’s focus on the Accused Products as a whole

17   is improper. In Asetek, the parties disputed whether the relevant unit for assessing customization

18   should be the pump head, a component of the accused full liquid system, or the full liquid cooling

19   system, which had customized components other than the pump head and was the “unit of sale.”

20   Compare Def.’s Reply in Supp. of Mot. for Partial S.J., No. 3:12-cv-04498-EMC, Dkt. 183 (N.D.

21   Cal. Aug. 2, 2013) with Pls.’s Supp. Br. on Mot. for Partial S.J., Dkt. 180-3. The Court determined

22   that the system was the relevant unit not because it was the unit of sale, but because “the [asserted]

23   patents claim as their invention a liquid cooling system and not a pump head,” and “a pump head on

24   its own does not infringe.” 2014 WL 2735046, at *4. Here, the Asserted Claims cover the method

25   LSI uses in its Infringing Sequence Detectors, a method

26   As such, the law precludes

27

28                             CMU’s evidence set forth above creates at least a genuine dispute of material

                                                        24
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                                 CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 29 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   fact that bars summary judgment.

 2   V.     CONCLUSION

 3          For the foregoing reasons, CMU respectfully asks that this Court deny LSI’s Motion.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    25
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                        CASE NO. 3:18-cv-04571-JD
          Case 3:18-cv-04571-JD Document 151 Filed 11/04/19 Page 30 of 30
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1                                                 Respectfully submitted,

 2   Dated: November 4, 2019                       /s/ Christopher M. Verdini
                                                   Edward P. Sangster (SBN 121041)
 3                                                 ed.sangster@klgates.com
                                                   K&L GATES LLP
 4
                                                   Four Embarcadero Center, Suite 1200
 5                                                 San Francisco, California 94111
                                                   Tel: (415) 882-8200
 6                                                 Fax: (415) 882-8220
 7                                                 Patrick J. McElhinny, pro hac vice
 8                                                 patrick.mcelhinny@klgates.com
                                                   Mark G. Knedeisen, pro hac vice
 9                                                 mark.knedeisen@klgates.com
                                                   Christopher M. Verdini, pro hac vice
10                                                 christopher.verdini@klgates.com
                                                   Anna Shabalov, pro hac vice
11                                                 anna.shabalov@klgates.com
12                                                 K&L Gates LLP
                                                   K&L Gates Center
13                                                 210 Sixth Avenue
                                                   Pittsburgh, Pennsylvania 15222
14                                                 (412) 355-6500
15                                                 Theodore J. Angelis, pro hac vice
                                                   theo.angelis@klgates.com
16
                                                   K&L Gates LLP
17                                                 925 Fourth Avenue, Suite 2900
                                                   Seattle, WA 98104
18                                                 (206) 623-7580
19                                                 Counsel for Plaintiff
                                                   Carnegie Mellon University
20

21
                                        CERTIFICATE OF SERVICE
22
            The undersigned hereby certifies that on the 4th day of November, 2019, the foregoing
23
     document was served on all counsel of record who have consented to electronic service via the
24
     Court’s ECF system. Any other counsel of record who have not registered as an ECF user will be
25
     served by electronic transmission, facsimile transmission, or first class mail.
26

27
                                                                   /s/ Christopher M. Verdini
28                                                                 Christopher M. Verdini

                                                        26
     OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT                             CASE NO. 3:18-cv-04571-JD
